DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I in the reply filed on 10/28/2021 is acknowledged.  Since claim 1 is directed to an allowable product (see the discussion under “Allowable Subject Matter” below), pursuant to the procedures set forth in MPEP § 821.04(B), claims 20-21, directed to the process of making or using an allowable product, are hereby rejoined and fully examined for patentability under 37 CFR 1.104, and the restriction requirement as set forth in the Office action mailed on 10/7/2021 is hereby withdrawn.
3.	Claims 1-23 are currently pending and under examination.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
16 recites the limitation “the restrictor port” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Since claim 2 recites “a restrictor port” (see line 1), applicant may amend claim 16 to depend from claim 2 (instead of claim 1 which does not recite any “restrictor port”) to overcome this rejection.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
8.	Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gould et al. (US 7,090,803 B1).
Gould et al. teach a biosensor system (see first embodiment as shown in Figures 1-5 and as described in columns 3-4, or third embodiment as shown in Figures 8-9 and as described in columns 4-5) comprising a sleeve (e.g., housing “12” in the first embodiment, or housing “212” in the third embodiment) having a capsule opening (e.g., opening “30” in the first embodiment, or opening “230” in the third embodiment) and a test strip chamber (e.g., elongated slit “46” or elongated holder member “48” in the first or vertical leg “216” or test strip holder member “248” in the third embodiment) configured so that a test strip fits into the test strip chamber, wherein as an analyte fluid flows into a bottom of the sleeve, a sleeve restrictor port (e.g., opening “38” in the first embodiment, or aperture “244” or gap “238” in the third embodiment) - in combination with the test strip chamber and a bottom portion of the test strip, forms a structural relationship that functions to create a capillary force that wicks the analyte from the bottom of the sleeve, through the restrictor port and up the test strip.
Allowable Subject Matter
9.	Claims 1-15, 17-21 and 23 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
As discussed in the 102 rejection above, Gould et al. (US 7,090,803 B1) teach the biosensor system of claim 22.  However, the biosensor system as taught by Gould et al. does NOT comprise the “resilient flex plate” (that extends from an interior wall of the test strip chamber and that contacts the test strip and maintains the test strip in position thereby structurally facilitating liquid transfer between independent test strip materials/layers) as required by the biosensor system of claim 1 or 23.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639